Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    March 22, 2018

The Court of Appeals hereby passes the following order:

A18A1250. ACTAVIOUS LANGSTON v. THE STATE.

         A jury found Actavious Langston guilty of armed robbery, possession of a
firearm during the commission of a crime, and pointing a pistol at another, and his
convictions were affirmed on appeal in an unpublished opinion. See Case Number
A10A1300, decided Sept. 21, 2010. Langston subsequently filed a “Motion for
Hearing on Constitutional Claims,” which the trial court construed as an
extraordinary motion for new trial. The trial court denied the motion, and Langston
filed this direct appeal.1
         Pursuant to OCGA § 5-6-35 (a) (7), an order denying an extraordinary motion
for a new trial must be appealed by application for discretionary appeal. Accordingly,
we lack jurisdiction over this direct appeal, which is hereby DISMISSED. See
Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997).

                                           Court of Appeals of the State of Georgia
                                                  Clerk’s Office, Atlanta,____________________
                                                                            03/22/2018
                                                  I certify that the above is a true extract from
                                           the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                           hereto affixed the day and year last above written.


                                                                                           , Clerk.




         1
             Langston appealed to the Supreme Court, which transferred the case to this
Court.